Citation Nr: 1313218	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  10-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for multiple myeloma, to include as due to chemical exposure.  

2.  Entitlement to service connection for residuals of colon rectal cancer, to include as due to chemical exposure.  

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter.
ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran testified at a Board hearing at the RO in March 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the claims file.  

The issues were remanded for further development by the Board in June 2011 for a VA examination and opinion.  In October 2012, the Board remanded the Veteran's claims for a clarifying medical opinion.  A VA medical opinion was provided in December 2012.  The case has been returned to the Board for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the record reflects that the Veteran receives or received disability benefits from the Social Security Administration (SSA).  An award letter dated in October 1993 shows that the Veteran was entitled to monthly disability benefits from Social Security beginning in May 1991.  There is no indication that records from the SSA have been requested by VA.  When VA has notice of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Thus, the claims must be remanded so that the records associated with the Veteran's SSA benefits may be obtained.

The Veteran contends that his claimed disabilities are related to active service, specifically noting exposure to chemicals, namely white phosphorous, napalm, and DDT.  The Veteran has submitted evidence regarding exposure to chemicals while serving in Korea.  He also believes his colon cancer is related to active service because he had stomach pain during active service and was seen shortly after separation from active service for stomach trouble.  The June 1953 service treatment record shows that the Veteran complained of pain in his right side and there was localized pain in the right lower quadrant.  A March 1954 service treatment record noted that the Veteran had abdominal pain and nausea.  The April 1954 service treatment record reflects complaints of pain in the right lower quadrant, which was diagnosed as muscle strain.  The May 1954 service treatment record shows that the Veteran reported having pains in the right side for the past month.  Indeed, the post-service May 1955 report of examination reveals that the Veteran continued to have stomach trouble and his gallbladder was treated.  The Veteran also reported discomfort in his abdomen.  The report of examination lists diagnoses of pharyngitis, urticaria, penicillin reaction, and giardia lamblia, intestinal.  

In June 2011, the Board remanded the Veteran's claims for a VA examination and opinion.  The Veteran was provided a VA examination in July 2011.  In the records review section, the examiner noted that the claims file was requested but not available.  Following the physical examinations of the Veteran with respect to each claimed disability, the examiner opined that after review of the Veteran's pertinent records (claims file and service treatment records), as well as most current medical examinations, diagnostics and consults; with review and examination and in light of most pertinent and credible medical information and sources, it is resorting to mere speculation whether the Veteran's current claimed conditions of multiple myeloma, diabetes, and colon cancer are related to injury/illness/exposure incurred while on active duty military service.  The examiner stated that the supportive factor in this opinion is:  there is inconclusive evidence the Veteran was subjected directly to sources of biological, chemical, or radioactive contaminants that would have been responsible directly for the conditions considered.  Also, the Veteran is unaware of the medical history of his father, which could also be a source of the conditions.  The Board observes that the examiner reported that the claims file was reviewed when the opinion was provided, however, this is contrary to the records review section, wherein the examiner noted that the claims file was unavailable.  

The Veteran's claims were remanded by the Board in October 2012 for a clarifying medical opinion.  The Board directed the examiner to accept the Veteran's assertions regarding his exposure to napalm, white phosphorous, and DDT.  In December 2012, a medical opinion was provided.  The examiner opined that after a review of the Veteran's pertinent records (claims file and service treatment records), as well as most current medical examinations, diagnostics, and consults, with review and examination of the Veteran and in light of most pertinent and medical information and sources, it is resorting to mere speculation whether the Veteran's claimed conditions (multiple myeloma, colon cancer, and diabetes mellitus type II) are related to active duty military service, namely service in the Korean War and probable exposure to white phosphorous, napalm, and DDT.  The examiner noted that the supportive factors in this opinion are:  an extensive review of literature, there are no studies that resulted in specific and direct cause-effect of the exposure to napalm and white phosphorus to the development of the conditions of multiple myeloma, colon cancer, and diabetes mellitus type II.  Per sources, level of chemical exposure to a degree of the development of such illnesses would have been so toxic, that the Veteran would have died almost immediately from such caustic and chemically abrasive materials.  The examiner commented that there are findings in the noted sources with a possible link of DDT and the development of diabetes, however, the degree of such levels were found in those that daily handled DDT in the country of Egypt.  The Board observes that the examiner discussed articles submitted by the Veteran, which included articles from Wikipedia.  

In reviewing the above, the Board finds that an additional opinion is required.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  First, the December 2012 examiner was asked to provide an opinion as to whether each claimed disability had its onset in service or is otherwise causally or etiologically related to service.  The examiner was specifically asked to discuss the Veteran's exposure to white phosphorous, napalm, and DDT and to address the lay articles contained in the claims file.  Although the examiner discussed the Veteran's reported exposure to chemicals, the examiner used evidence, appearing to be from Wikipedia, as evidence against the Veteran's claim, which the Board does not find to be particularly probative.  Furthermore, the examiner appears to limit his inquiry regarding the etiology of the Veteran's claimed disabilities to the reported in-service exposure to chemicals.  The examiner does not address the broader question posed by the Board as to whether the Veteran's claimed disabilities had their onset in active service or are otherwise causally or etiologically related to active service, which includes but is not limited to exposure to chemicals.  For instance, the Veteran reported that he had stomach trouble during service and shortly after service, which he believed to be related to his subsequent diagnosis of colon cancer.  As noted above, the service treatment records reflect treatment regarding stomach pain and the May 1955 report of examination shows that the Veteran complained of stomach trouble.  In light of the above, the Board finds that an additional medical opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request records from the Social Security Administration in regard to the Veteran's application for benefits, the decision awarding benefits, and the records considered in deciding the claim for benefits.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with    38 C.F.R. § 3.159(e).

2.  Refer the claims file and a copy of this REMAND to an appropriate medical professional, other than the examiner who provided the December 2012 opinion, to provide a medical opinion.  The examiner should note that the claims file was reviewed.  For the purpose of this opinion, the examiner should accept the Veteran's statements regarding exposure to DDT, napalm, and white phosphorous as fact.  

a.)  As to his multiple myeloma, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and address the lay articles contained in the claims file.  

b.)  As to his residuals of colon rectal cancer, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service to include but not limited to exposure to chemicals.  The examiner should discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and address the lay articles contained in the claims file.  The examiner should discuss the service treatment records indicating pain and the May 1955 report of examination.  

c.)  As to his diabetes mellitus, type II, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's exposure to white phosphorous, napalm, and DDT during service and address the lay articles contained in the claims file.  

A complete rationale must be provided for any opinion stated.  

3.  After completion of the above and any other development the RO/AMC should deem necessary, review the expanded record and determine if service connection is warranted.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



